Citation Nr: 9904538	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-24 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asbestosis.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1955 to March 
1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for mental disorder, claimed as post-
traumatic stress disorder, and denied reopening the claim for 
service connection for asbestosis.


FINDINGS OF FACT

1.  In an administrative decision in May 1990, the RO denied 
service connection for asbestosis.  The appellant was 
notified of this determination and of his appeal rights in a 
letter dated May 8, 1990, but he did not file an appeal 
within the time allowed by law and regulations.

2.  The appellant filed a petition to reopen the claim for 
service connection for asbestosis, which was denied in a 
November 1991 rating decision.  The appellant was notified of 
this determination and of his appeal rights in a letter dated 
November 14, 1991, but he did not file an appeal within the 
time allowed by law and regulations.

3.  Evidence submitted by the appellant since the November 
1991 rating decision, in particular, a VA examiner's 
statement in a outpatient treatment report, dated in 1998, 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The November 1991 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for asbestosis, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency is final and 
binding as to all field offices of VA as to written 
conclusions based on evidence on file at the time the 
claimant is notified of the decision.  38 C.F.R. § 3.104(a) 
(1998).  Such a decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority.  Id.  A claimant has one year from the date of 
notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement with the 
decision, and the decision becomes final if no notice of 
disagreement is filed within that time period.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

With the above-cited facts for consideration, the Board will 
reopen this case.  When read together with the appellant's 
contentions on appeal, the Board concludes that the new 
evidence submitted or associated with the record since the 
November 1991 rating decision, in particular, a VA examiner's 
statement in a 1998 outpatient treatment report, which 
essentially reflects an opinion that the appellant has a 
current restrictive disease which "is most likely related to 
prior history of asbestos exposure" is sufficiently 
significant that these reports must be considered in order to 
fairly decide the merits of the claim.

In view of the foregoing, the evidence cited above permits 
the claim for service connection for asbestosis to be 
reopened, as it had been previously denied because the 
evidence had not established that the appellant had 
asbestosis or a disability related to exposure to asbestos.  
The 1998 VA outpatient treatment report establishes that the 
appellant has a restrictive disease, which a VA examiner has 
related to asbestos exposure.  The RO has not had the 
opportunity to adjudicate the underlying claim on the merits, 
and due process requires that it be remanded to the RO for 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for service connection for asbestosis is reopened.


REMAND

The appellant had a hearing before his Board Member in 
November 1998.  The appellant stated that he had undergone 
treatment at private medical facility, St. Mary's Hospital, 
in October 1998 or November 1998 and that his doctor there 
had done chest x-rays on him and asked him if he had been 
exposed to asbestos.  The appellant submitted a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, at the Board hearing for VA 
to obtain the private medical records at St. Mary's Hospital.  
The RO must attempt to obtain such records.

The appellant's representative stated that he was unsure if 
all the relevant VA medical records were in the claims file.  
The appellant stated that he had an appointment at VA in the 
pulmonary department in December 1998.  The RO must obtain 
any relevant and outstanding VA medical records.  
Additionally, there is a November 1994 post-traumatic stress 
disorder evaluation report in the claims file.  It appears 
that some of the pages from the report are missing.  The RO 
should associate a complete copy of the November 1994 post-
traumatic stress disorder evaluation report with the claims 
file.

As to the appellant's claim for service connection for post-
traumatic stress disorder, he has provided a diagnosis of 
post-traumatic stress disorder; however, the appellant's 
stressor has not been verified.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should associate the relevant 
VA treatment reports for the period 
between 1990 to present with the claims 
file.  This includes a complete copy of 
the November 1994 post-traumatic stress 
disorder evaluation report.

2.  The RO should obtain the private 
medical records from St. Mary's Hospital 
and associate them with the claims file.

3.  The RO should schedule the appellant 
for a VA examination as to the appellant 
claim for service connection for 
asbestosis.  The examiner should be 
provided with the appellant's claims 
folder and must review the appellant's 
medical history.  Based on examination of 
the appellant, the examiner must rule in 
or rule out a diagnosis of asbestosis or 
any pulmonary disability that may be 
related to exposure to asbestos.  If the 
response is a negative one, the examiner 
must state such in the examination 
report.  The examiner should report 
his/her findings in a clear, 
comprehensive, and legible manner and 
should state upon what evidence he/she 
bases the opinion.

4.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim to 
reopen, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

5.  The RO should obtain the appellant's 
the appellant's service personnel records 
and associate them with the claims file.

6.  The RO should review the appellant's 
statement that he submitted at the 
November 1998 Board hearing (dated 
November 24, 1998) and the testimony he 
provided at the November 1998 Board 
hearing as to the stressor he encountered 
during service.  A summary of the 
appellant's stressor and all associated 
documents, including a copy of the 
appellant's personnel records, should be 
sent to United States Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia,  
22150.  They should be requested to 
provide any information, including copies 
of the decklog of the ship the appellant 
was on at the time of the collision, 
which might corroborate the appellant's 
alleged stressor.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

